         Case 1:19-cv-02473-PKC Document 90
                                         89 Filed 06/10/20
                                                  06/09/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                    June 9, 2020
                                     Action stayed for 30 days. USAO and Stephen Cha-Kim granted
By ECF                               leave to withdraw as counsel to the named Deputy United States
The Honorable P. Kevin Castel        Marshals.
United States District Court         SO ORDERED.
                                     Dated: 6/10/2020
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     Rosa et al. v. United States et al., 19 Civ. 2473 (PKC)

Dear Judge Castel:

        This Office represents the Defendants in this action brought under the Federal Tort
Claims Act against the United States and Bivens v. Six Unknown Named Agents of Federal
Bureau of Narcotics, 403 U.S. 388 (1971), against several Deputy United States Marshals
(“DUSMs”). Fact discovery in this matter is scheduled to conclude on August 28, 2020. I write
respectfully to inform the Court that pursuant to 28 C.F.R. § 50.15(a), the Department of Justice
has determined that the defendant DUSMs should retain separate counsel, to be provided at the
Government’s expense.

        Accordingly, in order for separate counsel to be retained forthwith, Defendants
respectfully request that the action be stayed for 30 days, or earlier if each of the individual
defendants have obtained counsel prior to that date, with respect to the defendant DUSMs.
Document discovery would continue with respect to Plaintiffs’ claims against the United States,
to ensure that once separate counsel has appeared, all parties will be in a position to swiftly
complete depositions and expert discovery.

        Finally, Defendants respectfully request that the Court enter an order allowing the
undersigned and this Office to withdraw as counsel for the defendant DUSMs pursuant to Local
Rule 1.4. Given that “discovery is not complete and the case is not presently scheduled for trial,”
granting this motion and allowing the defendant DUSMs to retain separate counsel “will not
likely cause undue delay.” Whiting v. Lacara, 187 F.3d 317, 321 (2d Cir. 1999) (citation
omitted). Should the Court so require, the Government is prepared to submit an ex parte affidavit
in support of the motion to withdraw.

        Counsel for Plaintiffs consents to the request for a stay pending the individual DUSMs’
retention of counsel.

       Thank you for your consideration of these requests.
Case 1:19-cv-02473-PKC Document 90
                                89 Filed 06/10/20
                                         06/09/20 Page 2 of 2
                                                                    Page 2


                                 Respectfully,

                                 GEOFFREY S. BERMAN
                                 United States Attorney

                           By:   /s/ Stephen Cha-Kim
                                 STEPHEN CHA-KIM
                                 Assistant United States Attorney
                                 (212) 637-2768
                                 stephen.cha-kim@usdoj.gov
